Citation Nr: 1419584	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-15 821 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for chronic dermatitis.

2.  Entitlement to an evaluation in excess of 30 percent for chronic bronchitis.

3.  Entitlement to a compensable evaluation for residuals of a fracture of the nose.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 twice in November 2012.  One of these forms addressed the issue appealed from the August 2009 rating decision, and the other one appealed the issues denied in the November 2012 rating decision.  In each November 2012 VA Form 9, the Veteran indicated that he wanted a videoconference hearing before the Board.

In January 2014, the RO advised the Veteran that a videoconference hearing was scheduled in April 2014.  However, in March 2014, he requested that the scheduled hearing be postponed and rescheduled.  

A veteran is allowed to request a change in the date of a scheduled hearing before the Board within 60 days following notice of the scheduled hearing, as long as the rescheduling is requested more than two weeks prior to the scheduled hearing date.  In this case, the Veteran's request for rescheduling meets each of these criteria.  Therefore, a remand is necessary to reschedule his requested hearing.  38 C.F.R. § 20.702(c)(2013) (governing regulation allows a Veteran to request one change in scheduling of a hearing before the Board without a showing of good cause).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



